 



Exhibit No. 10(B)
THE PROGRESSIVE CORPORATION
2006 INFORMATION TECHNOLOGY INCENTIVE PLAN
1. The Progressive Corporation and its subsidiaries (“Progressive” or the
“Company”) have adopted The Progressive Corporation 2006 Information Technology
Incentive Plan (the “Plan”) as part of their overall compensation program for
employees assigned to the Company’s Information Technology Organization (“IT
Organization”).
2. There is a strong correlation between computer systems availability and the
economic performance of the Company. All 3 sales channels, customer service and
claims handling are dependent on electronic systems. When systems are down,
Progressive incurs lost productivity costs and, in some cases, may forfeit
revenue opportunities. The Plan is designed to incent employees within the IT
Organization to find creative ways to eliminate scheduled and unscheduled system
downtime, and shift the risk associated with technology changes away from times
when downtime is most costly to the business.
3. A significant aspect of the Plan is that it encourages continuous
improvement. Each year, the complexity of the Progressive computing environment
increases, as we introduce new applications and increasingly target systems to
the end consumer. The target payout for the Plan will be set at the amount of
“up time points” earned the previous year (adjusted proportionately for any
change in the duration of the current Plan year). In order to receive a payout
above the target, the performance achieved needs to exceed the previous year’s
performance level (as so adjusted) in a more complex environment. Plan years
will coincide with Progressive’s fiscal years.
4. All regular employees of Progressive (including managers) who are assigned
primarily to the IT Organization are eligible to be selected for participation
in the Plan. The Chief Executive Officer, after consulting with the Chief Human
Resource Officer, (collectively, the “Designated Officers”) shall have the
authority to select Plan participants for any given Plan year.
5. Annual payments under the Plan will be determined by application of the
following formula:
     Annual IT Incentive Payment = Paid Earnings x Target Percentage x IT
Performance Factor.
     The Annual IT Incentive Payment payable to any participant with respect to
any given Plan year will not exceed $75,000.00.
6. Paid Earnings for any Plan year means and includes the following items:
(a) regular, used Earned Time Benefit, sick, holiday, funeral and overtime pay
paid to a participant during the Plan year for work or services performed as an
officer or employee of Progressive during the Plan year, and (b) retroactive
payments of any of the foregoing items relating to the same Plan year.
     For purposes of the Plan, Paid Earnings shall not include any short-term or
long-term disability payments, the earnings replacement component of any
worker’s compensation award, any lump sum merit awards, payments from the
discretionary cash fund or any other bonus or incentive compensation awards or
any unused Earned Time Benefit.
     Notwithstanding the foregoing, if at the end of the 24th pay period of a
Plan year, any Plan participant’s then current annual salary exceeds his or her
salary range maximum plus $105, then for purposes of computing his or her Annual
IT Incentive Payment under the Plan, his or her Paid Earnings (including
regular, used Earned Time Benefit, sick, holiday and funeral pay) for any
bi-weekly pay period during the Plan year will not exceed 1/26th of his or her
annual salary range maximum (as in effect as of

-1-



--------------------------------------------------------------------------------



 



the end of the applicable pay period). Without regard to that limitation, such
participant’s Paid Earnings for the full Plan year will include the full amount
of the following items, if any, received by such participant for that Plan year:
(a) overtime pay, and (b) retroactive payments of regular, used Earned Time
Benefit, sick, holiday, overtime and funeral pay.
7. Target Percentages vary by position and shall be determined on an annual
basis by the Designated Officers.
8. In the discretion of the Designated Officers, participants in this Plan may
also participate in The Progressive Corporation 2006 Gainsharing Plan, or any
successors thereto.
9. The IT Performance Factor
     The IT Performance Factor is based on application availability and accuracy
measured on a point system, and may vary from 0 to 2.0. Points are awarded for
every day that production systems, both mainframe and client/server, are outage
free. If there is an outage in any production system, all of the points relating
to that application are lost for that day. Measured applications, measured
hours, outage definitions, point values and administrative guidelines will be
defined on an annual basis by or under the direction of the Designated Officers.
A Performance Matrix approved by the Designated Officers will assign a
Performance Score to various point levels that may be achieved.
     For 2006, and for each Plan year thereafter until otherwise determined by
the Designated Officers, the applicable Plan rules shall be as set forth in
Schedule I attached hereto.
     The best possible score in any given week is 10 points per application.
Attached hereto as Schedule II is the 2006 Performance Matrix with the breakdown
of scores and related outcomes. For 2006, a target of 1.00 will be achieved by
earning between 10,240 and 10,244 points out of a possible 10,660 points. The
Designated Officers will establish the applicable performance targets, the
performance scores that will be awarded for various point levels achieved and
the maximum potential points that may be earned and the resulting performance
score for subsequent Plan years.
10. If, for any Plan year, an employee has been selected to participate in both
the Plan and another incentive plan offered by the Company, then with respect to
such employee, the Annual IT Incentive Payment formula set forth in Paragraph 5
hereof will be appropriately adjusted by applying a weighting factor to reflect
the proportion of the employee’s total annual incentive opportunity that is
being provided by the Plan. The Designated Officers shall have full authority to
determine the incentive plan or plans in which any employee shall participate
during any plan year and, if an employee is selected to participate in more than
one plan, the weighting factor that will apply to each such plan.
11. Subject to Paragraph 12 below, no later than December 31 of each Plan year,
each participant will receive an initial payment in respect of his or her Annual
IT Incentive Payment for that Plan year equal to 75% of an amount calculated on
the basis of Paid Earnings for the first 24 pay periods of the Plan year,
estimated earnings for the remainder of the Plan year, performance data through
the first 24 pay periods of the Plan year and forecasted performance results for
the remainder of the Plan year. No later than February 15 of the following year,
each participant shall receive the balance of his or her Annual IT Incentive
Payment, if any, for such Plan year, based on his or her Paid Earnings and
performance data for the entire Plan year.
12. Unless otherwise determined by the Committee (as defined below), and except
as expressly provided herein, in order to be entitled to receive an Annual IT
Incentive Payment for any Plan year, the participant must be assigned to the IT
Organization and be an active employee of the Company on November 30 of that
Plan year (“Qualification Date”). Individuals who are hired on or after December
1 of any Plan year are not entitled to receive an Annual IT Incentive Payment
for that Plan year.

-2-



--------------------------------------------------------------------------------



 



     Any participant who is on a leave of absence covered by the Family and
Medical Leave Act of 1993, personal leave of absence approved by the Company,
military leave or short or long-term disability on the Qualification Date with
respect to any Plan year will be entitled to receive an Annual IT Incentive
Payment for that Plan year, calculated as provided in Paragraphs 5 and 11 above
and based on the amount of Paid Earnings received by such participant for the
Plan year.
     Annual IT Incentive Payments will be net of any legally required deductions
for federal, state and local taxes and other items.
13. The right to any Annual IT Incentive Payment hereunder may not be sold,
transferred, assigned
or encumbered by any participant. Nothing herein shall prevent any participant’s
interest hereunder from being subject to involuntary attachment, levy or other
legal process.
14. The Plan shall be administered by or under the direction of the Compensation
Committee of the Board of Directors of The Progressive Corporation
(“Committee”). The Committee shall have the authority to adopt, alter, modify,
amend and repeal such rules, guidelines, procedures and practices governing the
Plan as it shall, from time to time, in its sole discretion, deem advisable.
     The Committee shall have full authority to determine the manner in which
the Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.
     Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select participants in the Plan, interpret the provisions of the Plan,
waive any of the requirements specified herein and make determinations hereunder
and to establish, change or modify performance targets and measures) may be
exercised by the Designated Officers. In the event of a dispute or conflict, the
determination of the Committee will govern.
15. The Plan may be terminated, amended or revised, in whole or in part, at any
time and from time to time by the Committee, in its sole discretion.
16. The Plan will be unfunded and all payments due under the Plan shall be made
from Progressive’s general assets.
17. Nothing in the Plan shall be construed as conferring upon any person the
right to remain a participant in the Plan or to remain employed by Progressive,
nor shall the Plan limit Progressive’s right to discipline or discharge any of
its employees or change any of their job titles, duties or compensation.
18. Progressive shall have the unrestricted right to set off against or recover
out of any Annual IT Incentive Payment or other sums owed to any participant
under the Plan any amounts owed by such participant to Progressive.
19. This Plan supersedes any and all prior plans, agreements, understandings and
arrangements regarding bonuses or other cash incentive compensation payable to
participants by or due from Progressive and relating to the availability of
computer systems. Without limiting the generality of the foregoing, this Plan
supersedes and replaces The Progressive Corporation 2005 Information Technology
Incentive Plan (the “Prior Plan”), which is and shall be deemed to be terminated
as of December 31, 2005 (the “Termination Date”); provided, that any bonuses or
other sums earned and payable under the Prior Plan with respect to any Plan year
ended on or prior to the Termination Date shall be unaffected by such
termination and shall be paid to the appropriate participants when and as
provided thereunder.

-3-



--------------------------------------------------------------------------------



 



20. This Plan is adopted, and is to be effective, as of January 1, 2006, which
is the commencement of Progressive’s 2006 fiscal year. This Plan shall be
effective for the 2006 Plan year (which coincides with Progressive’s 2006 fiscal
year) and for each Plan year thereafter unless and until terminated by the
Committee.
21. This Plan shall be interpreted and construed in accordance with the laws of
the State of Ohio.



-4-



--------------------------------------------------------------------------------



 



Schedule I
Information Technology Incentive Plan
2006 Rules
1. System Measurements
The intent of this program is to ensure that incidents that have major business
impact are counted as an outage. An outage is defined as an event (excluding a
telecommunication failure) that prevents 100 or more customers from using an
application for more than 15 minutes. We define a customer as an agent,
policyholder, claimant, quote requester, body shop personnel, or internal user.
The measured hours are 24 hours a day, Monday through Saturday. All day Sunday
is measured with the exception of our weekly system maintenance window which is
from 3:30am until 8:00am EST and, also, one (1) Sunday a quarter from Midnight
to 8:00am EST.
Individual application service level agreements (SLAs) will take precedent over
these time frames. See chart below:

-5-



--------------------------------------------------------------------------------



 



      System   Additional Outage Clarifications      
Cash Disbursements (CDS)
  An outage is defined for Monday through Friday as anytime the system is not
available by 7 am. An exception would be any requested Saturday or Sunday access
requested by the system owner 24 hours in advance.
Claims Mycars
   
Claims Decision Point
   
Claims PACMan
  PACMan is scheduled for maintenance from Midnight to 8:00am every Sunday.

In addition, they are scheduled for an “as needed” maintenance window on the
second Thursday of the month from 3:30am until 6:00am. An outage for start of
day, for the Thursday maintenance window, would be anytime PACMan is not
available by 6:00am.
Claims Web Tracker
   
ClaimStation
   
Commercial Auto (PRAT/WFC)
   
DirectPro 1/1/2006 — 6/30/2006
  An outage is defined as an event (excluding call routing licensing issues)
preventing quoting and/or selling. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST.
 
   
 
  We recognize at times, an individual state or states may not be available for
quoting or selling. There is not a clear cut method to measure the business
impact. In these cases, the business will be consulted to determine the impact.
FAO
  An outage is defined as an agent’s inability to process transactions,
exclusive of quoting. Transactions included in the FAO outage calculation are
the highest volume transactions performed by agents. These vital business
transactions include logging into the website, making payments, making policy
changes, viewing/printing policy documents, and viewing policy, claims and
financial reports. An exception would be one (1) Sunday a month (Sunday before
Month End) from 3:30am until 5:30am EST.
Internet Special Lines
  An outage is defined as an event (excluding call routing licensing issues)
preventing quoting and/or selling. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST.
Internet Auto
  An outage is defined as an event (excluding call routing licensing issues)
preventing quoting and/or selling. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST.
Internet Comparison
  An outage is defined as an event preventing quoting of both the Comparison and
Progressive rates and/or the selling of the Progressive rate, once the quote has
entered the Internet Comparison application. This excludes intentional DNQ (Do
Not Quote) situations for competitors driven by competitor eligibility rules and
call routing licensing issues. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST, and quarterly scheduled
extended Maintenance times.
Personal Progressive
   
Ownership Work Bench (OWB)
   
POLARIS Billing System / ProBill
  An outage for the start of day is defined as anytime the POLARIS transactions
are not available by 6:00am Monday through Saturday.

-6-



--------------------------------------------------------------------------------



 



      System   Additional Outage Clarifications
Policy Services Work Flow (POWR)
  An outage is defined as anytime their scanning system is totally unavailable
(both locations down) for more than 30 minutes excluding their daily batch
window between midnight and 4:00am EST.
ProRater Uploads
   
PROTEUS (Atlantic, Gulf,
Midwest, Pacific)
  An outage for start of day is defined as anytime the 30 minute back-up occurs
after 6:00am, or causes the application to be unavailable over 30 minutes.
Server Based Rating (SBR)
  An outage is defined as an event (excluding call routing licensing issues)
preventing quoting and/or selling. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST.
Call Flow
  A call routing outage is defined as anytime 100 unique customers calls are not
successfully completed to Progressive (i.e., fast busy, non-working number
recording) within a 15 minute period due to a Progressive error.
Speech Self Service
  An outage is defined as an application or infrastructure event impacting 100
unique callers in a 15 minute period that prevents the application from
responding to calls, receiving menu transactions, or successfully completing a
requested transaction.
 
   
 
  Exceptions would include customer disconnects, call recording failures, a 10
minute daily window between 2 a.m. — 4 a.m. for ProBill file switching, and
scheduled monthly and quarterly maintenance windows (monthly from 3:30 – 8am EST
and quarterly from midnight to 8:00am EST).

  •   Baseline Connect for 2007 inclusion

2. Customer Experience (Retention)
An incident impacting 100 or more customers is defined as any of the following:

  •   The business issues an ACC/Letter because of an IT related problem     •  
E-mails are sent multiple times to the same person     •   EFT (electronic fund
transfers) incorrectly occur multiple times     •   Bills are sent to the wrong
person     •   Billing is incorrect by more than $1.00     •   Documents are
retransmitted (post office, fax or email) for any of the conditions below:

      o Print was incorrect         o Forms were missing         o Forms were
sent in error

  •   Policyholder personal information is compromised by sharing or sending
forms to the wrong person or agent.

3. Availability of an Application
There can be times when an application is available but a particular transaction
could be out of service or malfunctioning. For our measurement purposes, this
would typically be counted as an outage.
We recognize there could be an occasion where the unavailable transaction
represents insignificant lost functionality and may affect less than 100
customers. These transactions being unavailable would not be counted as an
outage.
4. Vendor Service Outages
Vendors are a critical component to our service delivery. We work with three
types of vendors, Transaction Service Vendors (Equifax, Choicepoint, Discover,
State MVR Centers, etc.), Infrastructure Vendors (IBM, Microsoft, Oracle, etc.),
and Hosting Vendors (Convergys). It is the responsibility of the appropriate I/T
group to manage and evaluate the quality of service received from these vendors.

-7-



--------------------------------------------------------------------------------



 



For purposes of this program, service disruptions caused by a Transaction
Service Vendor or a Hosting Vendor site not being available, that is entirely a
vendor issue, will not be counted as an outage. However, we have several
arrangements for conversion to an alternate vendor or alternate vendor site
during an outage. If we are unable to execute the conversion because of a
Progressive related issue, this would be counted as an outage.
For purposes of this program, service disruptions caused by an Infrastructure
Vendor will be counted as an outage.
5. Slow Response Time
Occasionally an application is available but the response time is poor. Slow
response time will not be counted as an outage.
6. Scheduled Maintenance
Occasionally, system or facility work needs to be performed that cannot be
completed during our normal maintenance hours (see rule #1 for maintenance
hours). In spite of this downtime being scheduled in advance with our customers,
it will be counted as an outage.
7. IT Performance and Retention Point Values
IT Performance
Any day without an outage will be awarded the maximum number of points for that
day. Point values per day are weighted to correspond with the value to the
business based on the volume of transactions. The maximum number of points
earned per week is 10 points per application defined in Rule#1. The point value
maximum, by day, is outlined in the following table:

                  Day   Points per Application   # of Applications   Maximum
Points Per Day  
Monday
    2.0     21*   42
Tuesday
    2.0     21*   42
Wednesday
    1.5     21*   31.5
Thursday
    1.5     21*   31.5
Friday
    1.5     21*   31.5
Saturday
    1.0     21*   21
Sunday
    0.5     21*   10.5
Total
    10.0     21*   220

 

•     # of applications will be 21 until 7/1/2006 when Direct Pro is removed
from the list. At that time the # of applications will be reduced to 20 and the
maximum points per day will be reduced as well.

Point values will not be adjusted for holidays. In other words, if a holiday is
celebrated on a Monday it will be given a 2 point value.
IT Customer Experience (Retention)
Outages that negatively affect customers will be assessed a 1.0 point loss per
incident defined in Rule #2, regardless of the day it occurred.
8. Communications of Status
On a daily basis, we will communicate any outage in the Morning Status Report
issued Monday through Friday by ETG. The outage will be highlighted in red.
Each Monday, ETG will distribute to all IT staff, the “Weekly IT Performance
Report”, indicating the previous week’s results as well as the annualized point
factor. In addition, a monthly report with year-to-date information will be
distributed to all IT staff by the first Friday of the fiscal month.

-8-



--------------------------------------------------------------------------------



 



9. Appeal Process
Anyone within the organization has the right to appeal an outage. All appeals
should be made by email to Ed Locker. Ed will ensure the appeal is presented in
the Post Mortem review of the incident. If the outage was misrepresented, a
reversal will be carried in the Weekly IT Performance Report and all associated
status reports.
If the outage requires a judgment call, it will be reviewed by Jerry Winchell,
Tom Cunningham, Scott McPherson, and Molly Gessler who will act as the Ruling
Committee. All judgments made by the Ruling Committee are final.
10. Earned Points Chart for 2006
The attached 2006 Earned Points Chart correlates annual points earned to the IT
Performance Factor.

-9-



--------------------------------------------------------------------------------



 



Schedule II
INFORMATION TECHNOLOGY INCENTIVE PLAN
2006 EARNED POINTS CHART

                  ANNUAL POINTS EARNED   IT PERFORMANCE Minimum   Maximum  
FACTOR  
0
    9,743       0.00  
9,744
    9,749       0.01  
9,750
    9,754       0.02  
9,755
    9,759       0.03  
9,760
    9,765       0.04  
9,766
    9,770       0.05  
9,771
    9,775       0.06  
9,776
    9,781       0.07  
9,782
    9,783       0.08  
9,784
    9,786       0.09  
9,787
    9,791       0.10  
9,792
    9,797       0.11  
9,798
    9,802       0.12  
9,803
    9,807       0.13  
9,808
    9,813       0.14  
9,814
    9,818       0.15  
9,819
    9,823       0.16  
9,824
    9,829       0.17  
9,830
    9,834       0.18  
9,835
    9,839       0.19  
9,840
    9,845       0.20  
9,846
    9,850       0.21  
9,851
    9,855       0.22  
9,856
    9,860       0.23  
9,861
    9,866       0.24  
9,867
    9,868       0.25  
9,869
    9,871       0.26  
9,872
    9,876       0.27  
9,877
    9,882       0.28  
9,883
    9,887       0.29  
9,888
    9,892       0.30  
9,893
    9,898       0.31  
9,899
    9,903       0.32  
9,904
    9,908       0.33  
9,909
    9,914       0.34  
9,915
    9,919       0.35  
9,920
    9,924       0.36  
9,925
    9,930       0.37  
9,931
    9,935       0.38  

-10-



--------------------------------------------------------------------------------



 



                  ANNUAL POINTS EARNED   IT PERFORMANCE Minimum   Maximum  
FACTOR  
9,936
    9,940       0.39  
9,941
    9,946       0.40  
9,947
    9,951       0.41  
9,952
    9,954       0.42  
9,955
    9,956       0.43  
9,957
    9,962       0.44  
9,963
    9,967       0.45  
9,968
    9,972       0.46  
9,973
    9,978       0.47  
9,979
    9,983       0.48  
9,984
    9,988       0.49  
9,989
    9,994       0.50  
9,995
    9,999       0.51  
10,000
    10,004       0.52  
10,005
    10,010       0.53  
10,011
    10,015       0.54  
10,016
    10,020       0.55  
10,021
    10,026       0.56  
10,027
    10,031       0.57  
10,032
    10,034       0.58  
10,035
    10,036       0.59  
10,037
    10,042       0.60  
10,043
    10,047       0.61  
10,048
    10,052       0.62  
10,053
    10,058       0.63  
10,059
    10,063       0.64  
10,064
    10,068       0.65  
10,069
    10,074       0.66  
10,075
    10,079       0.67  
10,080
    10,084       0.68  
10,085
    10,090       0.69  
10,091
    10,095       0.70  
10,096
    10,100       0.71  
10,101
    10,106       0.72  
10,107
    10,111       0.73  
10,112
    10,116       0.74  
10,117
    10,119       0.75  
10,120
    10,122       0.76  
10,123
    10,127       0.77  
10,128
    10,132       0.78  
10,133
    10,138       0.79  
10,139
    10,143       0.80  
10,144
    10,148       0.81  
10,149
    10,154       0.82  
10,155
    10,159       0.83  
10,160
    10,164       0.84  
10,165
    10,170       0.85  
10,171
    10,175       0.86  
10,176
    10,180       0.87  

-11-



--------------------------------------------------------------------------------



 



                  ANNUAL POINTS EARNED   IT PERFORMANCE Minimum   Maximum  
FACTOR  
10,181
    10,186       0.88  
10,187
    10,191       0.89  
10,192
    10,196       0.90  
10,197
    10,202       0.91  
10,203
    10,204       0.92  
10,205
    10,207       0.93  
10,208
    10,212       0.94  
10,213
    10,218       0.95  
10,219
    10,223       0.96  
10,224
    10,228       0.97  
10,229
    10,234       0.98  
10,235
    10,239       0.99  
10,240
    10,244       1.00  
10,245
    10,247       1.01  
10,248
    10,250       1.02  
10,251
    10,252       1.03  
10,253
    10,255       1.04  
10,256
    10,260       1.05  
10,261
    10,263       1.06  
10,264
    10,266       1.07  
10,267
    10,268       1.08  
10,269
    10,271       1.09  
10,272
    10,274       1.10  
10,275
    10,276       1.11  
10,277
    10,282       1.12  
10,283
    10,284       1.13  
10,285
    10,287       1.14  
10,288
    10,290       1.15  
10,291
    10,292       1.16  
10,293
    10,295       1.17  
10,296
    10,298       1.18  
10,299
    10,303       1.19  
10,304
    10,306       1.20  
10,307
    10,308       1.21  
10,309
    10,311       1.22  
10,312
    10,314       1.23  
10,315
    10,316       1.24  
10,317
    10,319       1.25  
10,320
    10,322       1.26  
10,323
    10,324       1.27  
10,325
    10,330       1.28  
10,331
    10,332       1.29  
10,333
    10,335       1.30  
10,336
    10,338       1.31  
10,339
    10,340       1.32  
10,341
    10,343       1.33  
10,344
    10,346       1.34  
10,347
    10,351       1.35  
10,352
    10,354       1.36  

-12-



--------------------------------------------------------------------------------



 



                  ANNUAL POINTS EARNED   IT PERFORMANCE Minimum   Maximum  
FACTOR  
10,355
    10,356       1.37  
10,357
    10,359       1.38  
10,360
    10,362       1.39  
10,363
    10,364       1.40  
10,365
    10,367       1.41  
10,368
    10,370       1.42  
10,371
    10,372       1.43  
10,373
    10,378       1.44  
10,379
    10,380       1.45  
10,381
    10,383       1.46  
10,384
    10,386       1.47  
10,387
    10,388       1.48  
10,389
    10,391       1.49  
10,392
    10,393       1.50  
10,394
    10,399       1.51  
10,400
    10,401       1.52  
10,402
    10,404       1.53  
10,405
    10,407       1.54  
10,408
    10,409       1.55  
10,410
    10,412       1.56  
10,413
    10,415       1.57  
10,416
    10,420       1.58  
10,421
    10,423       1.59  
10,424
    10,425       1.60  
10,426
    10,428       1.61  
10,429
    10,431       1.62  
10,432
    10,433       1.63  
10,434
    10,436       1.64  
10,437
    10,439       1.65  
10,440
    10,441       1.66  
10,442
    10,447       1.67  
10,448
    10,449       1.68  
10,450
    10,452       1.69  
10,453
    10,455       1.70  
10,456
    10,457       1.71  
10,458
    10,460       1.72  
10,461
    10,463       1.73  
10,464
    10,468       1.74  
10,469
    10,471       1.75  
10,472
    10,473       1.76  
10,474
    10,476       1.77  
10,477
    10,479       1.78  
10,480
    10,481       1.79  
10,482
    10,484       1.80  
10,485
    10,489       1.81  
10,490
    10,492       1.82  
10,493
    10,495       1.83  
10,496
    10,497       1.84  
10,498
    10,500       1.85  

-13-



--------------------------------------------------------------------------------



 



                  ANNUAL POINTS EARNED   IT PERFORMANCE Minimum   Maximum  
FACTOR  
10,501
    10,511       1.86  
10,512
    10,521       1.87  
10,522
    10,532       1.88  
10,533
    10,543       1.89  
10,544
    10,553       1.90  
10,554
    10,564       1.91  
10,565
    10,575       1.92  
10,576
    10,585       1.93  
10,586
    10,596       1.94  
10,597
    10,607       1.95  
10,608
    10,617       1.96  
10,618
    10,628       1.97  
10,629
    10,639       1.98  
10,640
    10,649       1.99  
10,650
    10,660       2.00  

-14-